
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES ACT OF ANY STATE. THESE SECURITIES MAY NOT BE
SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
COVERING THE SECURITIES BEING SOLD UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND SUCH STATE LAWS AS MAY BE APPLICABLE, OR A WRITTEN OPINION OF COUNSEL TO THE
EFFECT THAT SUCH TRANSFER OR SALE MAY BE EFFECTED WITHOUT THE REGISTRATION OF
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE
STATE SECURITIES LAWS.


SUBORDINATED CONVERTIBLE PROMISSORY NOTE


Irvine, California   September 30, 2002

        FOR VALUE RECEIVED, the undersigned, SSP Solutions, Inc., a Delaware
corporation (the "Company"), promises to pay to Wave Systems Corp., at
Attention: Gerry Feeney, 480 Pleasant Street, Lee, Massachusetts 01238 (or at
such other place as may, from time to time, be designated from time to time), in
lawful money of the United States of America and in immediately available funds,
the principal sum of Two Hundred Seventy Thousand Dollars ($270,000), or, such
greater or lesser principal sum as may be outstanding from time to time under
this Subordinated Convertible Promissory Note (this "Note") at the times
provided herein (as defined below).

1.    Terms.

        This Note is executed and delivered by the Company pursuant and subject
to that certain Termination and Mutual Release Agreement between the Company and
Wave Systems Corp. dated effective as of August 31, 2002 (the "Termination
Agreement").

2.    Payment of Interest.

        This Note shall not bear interest.

3.    Maturity of Note.

        This Note shall mature on December 31, 2005 (the "Maturity Date");
provided that if an Event of Default occurs (as defined in Section 9), the
Maturity Date shall be accelerated as set forth in Section 10; provided further,
that the Maturity Date may be extended as set forth in Section 8.1.

4.    Cancellation.

        After all principal at any time owed on this Note has been paid in full
or converted into Common Stock, this Note shall be surrendered to the Company
for cancellation and shall not be reissued.

5.    Severability.

        The illegality or unenforceability of any provision of this Note shall
not in any way affect or impair the legality or enforceability of the remaining
provisions of this Note.

6.    No Prepayment Penalty or Premium.

        The Company may prepay the whole or any part of the outstanding
principal sum of this Note without prepayment penalty or premium.

7.    Subordination.

        7.1    Obligations Subordinated to Senior Debt.    Notwithstanding any
provision of this Note to the contrary, the Company covenants and agrees, and
the holder of this Note and any subsequent holder of this Note, by accepting
this Note, likewise covenants and agrees, that all amounts owing, whether due

--------------------------------------------------------------------------------

or to become due, under this Note (the "Note Obligations") shall be subordinated
to the extent set forth in this Section 7 to the prior payment of the Senior
Debt (as defined below) in full when due, in cash or cash equivalents
satisfactory to the holders of such Senior Debt. This Section 7 shall constitute
a continuing offer to and covenant with all persons who become holders of, or
continue to hold, Senior Debt (irrespective of whether such Senior Debt was
created or acquired concurrently or after the issuance of this Note). The
provisions of this Section 7 are made for the benefit of all present and future
holders of Senior Debt, if any (and their successors and assigns), and shall be
enforceable by them directly against every holder of this Note.

        7.2    Priority and Payment Over of Proceeds in Certain Events.    

        (a)  Upon any payment or distribution of assets of the Company, whether
in cash, property, securities or otherwise, in the event of any dissolution,
winding up or total or partial liquidation, reorganization, arrangement,
adjustment, protection, relief or composition, or assignment for the benefit of
creditors of the Company, whether voluntary or involuntary or in bankruptcy,
insolvency, receivership, reorganization, relief or other proceedings or upon an
assignment for the benefit of creditors or any other marshalling of all or part
of the assets and liabilities of the Company, including, but not limited to,
upon the occurrence of any of the events described in Sections 9(c), 9(d) or
9(e) (the foregoing events herein collectively referred to as an "Insolvency
Event"), all Senior Debt shall first be paid in full, in cash, or payment
provided for in cash equivalents in a manner satisfactory to the holders of
Senior Debt, before the holder of this Note or any subsequent holder of this
Note shall be entitled to receive any payment or distribution of assets of the
Company for application to any of the Note Obligations. Upon any Insolvency
Event, any payment or distribution of assets of the Company, whether in cash,
property, securities or otherwise, to which the holder of this Note or any
subsequent holder of this Note would be entitled on account of the Note
Obligations, except for the provisions of this Section 7, shall be made by the
Company or by any receiver, trustee in bankruptcy, liquidating trustee, agent or
other person making such payment or distribution, directly to the holders of the
Senior Debt or their representatives for application to the payment or
prepayment of all such Senior Debt in full after giving effect to any concurrent
payment or distribution to the holders of such Senior Debt.

        (b)  If there has occurred and is continuing a default in (i) the
payment of all or any portion of any Senior Debt, or (ii) compliance by the
Company with any covenant under the Senior Debt, unless and until such default
shall have been cured or waived, the Company shall not make any payment on or
with respect to any Note Obligations or acquire this Note (or any portion
thereof) for cash, property, securities or otherwise and the holder of this Note
shall not receive from the Company, directly or indirectly, any payment or
distribution on account of the Note Obligations. The failure to make any payment
with respect to the Note Obligations by reason of the provisions of this
Section 7.2 shall not be construed as preventing the occurrence of an Event of
Default; provided that any acceleration of payment of the Note Obligations
resulting therefrom shall be automatically rescinded if and when all of the
following conditions shall be simultaneously satisfied within 90 days after
notice to the Company and the holders of the Senior Debt of the occurrence of
such payment default: (i) the payment, the failure of which gave rise to the
Event of Default is made and (ii) no other Event of Default shall have occurred
and be continuing.

        (c)  If, notwithstanding the foregoing provisions prohibiting payments
or distributions, any holder hereof receives any payment of, or on account of,
any Note Obligations that were prohibited by this Section 7, before all Senior
Debt shall have been paid in full, then and in such event such payments or
distributions shall be received and held in trust for the holders of the Senior
Debt and promptly paid over or delivered to the holders of the Senior Debt
remaining unpaid to the extent necessary to pay in full, in cash or cash
equivalents satisfactory to the holders of the Senior Debt, such Senior Debt
after giving effect to any concurrent payment or distribution

-2-

--------------------------------------------------------------------------------




to the holder of such Senior Debt, provided, that any such payment which is, for
any reason, not so paid over or delivered shall be held in trust by such holder
for the holders of Senior Debt.

        7.3    Rights of Holders of Senior Debt Not To Be Impaired, etc.    

        (a)  No right of any present or future holder of any Senior Debt to
enforce the subordination and other terms and conditions provided herein shall
at any time in any way be prejudiced or impaired by any act or failure to act in
good faith by any such holder, or by any noncompliance by the Company with the
terms and provisions and covenants herein regardless of any knowledge thereof
any such holder may have or otherwise be charged with.

        (b)  This Section 7 and the provisions of Section 2 may not be amended
without the written consent of each holder of the Senior Debt, if any, and of
the holder of this Note, and any purported amendment without such consent shall
be void. No holder of Senior Debt shall be prejudiced in such holder's right to
enforce the subordination and other terms and conditions of this Note by any act
or failure to act by the Company or anyone in custody of their respective assets
or property.

        7.4    Subrogation.    No payment of or distribution of or with respect
to the Senior Debt pursuant to the provisions of this Note shall entitle the
holder of this Note to exercise any rights of subrogation in respect thereof
until the Senior Debt shall have been paid and satisfied in full. After the
payment of the Senior Debt in full and provided no payments are voidable, the
holder of this Note shall be subrogated to the rights of the holder or holders
of the Senior Debt to receive distributions applicable to the Senior Debt to the
extent the distributions otherwise payable to the holder of this Note have been
applied to the payment of the Senior Debt.

        7.5    Obligations of the Company Unconditional.    Nothing contained in
this Note is intended to or shall impair, as between the Company and the holder
of this Note, the obligation of the Company, which is absolute and
unconditional, to pay to the holder of this Note all Note Obligations as and
when the same shall become due and payable in accordance with their terms, or to
affect the relative rights of the holders of the Senior Debt, the holder of this
Note, any subsequent holder of this Note and other creditors of the Company
(other than the holders of Senior Debt).

        7.6    Additional Rights of Holders of the Senior Debt.    If the Senior
Debt has not been paid in full, in cash or cash equivalents satisfactory to the
holders of the Senior Debt, at the time the Company is subject to an Insolvency
Event, the holders of the Senior Debt are hereby irrevocably authorized, but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution received in respect of any such Insolvency Proceeding and give
acquittance therefor. Furthermore, in connection with any Insolvency Event, the
holders of Senior Debt are irrevocably authorized to file a proof of claim for
or collect the holder of this Note's claims for common stock hereunder hereunder
first for the benefit of the holders of Senior Debt to the extent thereof and
then for the benefit of holder of this Note (but without creating any duty or
liability to the holder of this Note other than to remit to the holder of this
Note distributions, if any, actually received in such proceedings after the
Senior Debt has been paid and satisfied in full.

        7.7    Senior Debt Changes.    "Senior Debt" means an amount owing by
the Company, including principal, interest (including any interest accruing
during any bankruptcy proceeding), premium, if any, fees (including, without
limitation, any commitment, agency, facility, structuring, restructuring or
other fee), costs, expenses and indemnities, from time to time for indebtedness
for borrowed money under notes, debentures or other evidence of indebtedness
issued to, or agreements with, a bank, financial institution, institutional
investor, investment fund or other lender for the purpose of obtaining working
or permanent capital for the Company ("Senior Debt"). The holder of this Note
hereby waives any and all notice of renewal, extension or accrual of any of the
Senior Debt, present or future, and agrees and consents that without notice to
or consent of the holder of this Note: (a) the obligations and liabilities

-3-

--------------------------------------------------------------------------------


of the Company or any other party or parties under the Senior Debt may, from
time to time, in whole or in part, be renewed, refinanced, replaced, increased,
extended, refunded, modified, amended, accelerated, compromised, supplemented,
terminated, decreased, sold, exchanged, waived, or released; (b) the holders of
Senior Debt and their representatives may exercise or refrain from exercising
any right, remedy or power granted by any document creating or evidencing the
Senior Debt or at law, in equity, or otherwise, with respect to the Senior Debt
or in connection with any collateral security or lien (legal or equitable) held,
given or intended to be given therefor (including, without limitation, the right
to perfect any lien or security interest created in connection therewith); and
(c) any and all collateral security and/or liens (legal or equitable) at any
time, present or future, held, given or intended to be given for the Senior
Debt, and any rights or remedies of the holders of Senior Debt and their
representatives in respect thereof, may, from time to time, in whole or in part,
be exchanged, sold, surrendered, released, modified, perfected, unperfected,
waived or extended by the holders of Senior Debt and their representatives.

        7.8    Execution of Subordination Agreement.    The holder of this Note
agrees that, upon the request of any holder of Senior Debt, it shall execute and
deliver a subordination agreement for the benefit of such holder of Senior Debt
(in form reasonably acceptable to the holder of this Note and its counsel)
reflecting the terms of this Section 7; provided, however that the foregoing
shall not require holder of this Note to execute or deliver any agreement which
provides for additional terms of subordination or otherwise adversely modifying
(whether by change, addition or deletion) the terms hereof.

8.    Conversion.

        8.1    Automatic Conversion.    Subject to the conversion restrictions
contained in subsection 6(d) of the Termination Agreement ("Conversion
Restrictions"), if and to the extent the principal amount of this Note has not
been repaid or voluntarily converted on or prior to the Maturity Date, as the
same may be accelerated or extended, then the principal amount of this Note
automatically will convert on the Maturity Date into such number of shares of
Common Stock as is equal to the number determined by dividing the outstanding
principal amount of this Note by the Conversion Rate (as defined below) in
effect on the date of conversion and then adjusting such quotient, if necessary,
pursuant to Section 8.6 below. If and to the extent the entire principal balance
of this Note cannot be converted under this provision at the Maturity Date due
to the Conversion Restrictions, then the greatest portion of the principal
balance that may be converted without violating the Conversion Restrictions
automatically will convert, and the Maturity Date of this Note shall then be
extended for an additional five years.

        8.2    Optional Conversion.    Subject to the Conversion Restrictions,
the holder of this Note and the Company each shall have the right, at any time
or from time to time, to convert this Note, in whole or in part, into such
number of shares of Common Stock as is equal to the number determined by
dividing the principal amount of this Note to be converted by the Conversion
Rate in effect on the date of conversion and then adjusting such quotient, if
necessary, pursuant to Section 8.6 below. Each optional conversion shall be
effected by delivery of written notice to the Company or the holder, as the case
may be, by the party electing to effect the optional conversion, stating the
amount of principal desired to be converted.

        8.3    Conversion Procedure in the Event of Conversion.    In the event
of automatic conversion pursuant to Section 8.1, the outstanding principal
amount of this Note will convert automatically without any further action by the
Company whether or not this Note is surrendered to the Company or its transfer
agent. In the event of elected conversion pursuant to Section 8.2, on the
effective date of the notice of conversion, the portion of this Note specified
in such notice to be converted shall be deemed converted. The Company will not
be obligated to issue certificates evidencing the securities issuable upon any
automatic or elected conversion of this Note unless this Note is either
delivered to the Company or its transfer agent, or the holder of this Note
notifies the Company or its transfer agent

-4-

--------------------------------------------------------------------------------


that this Note has been lost, stolen, or destroyed and executes an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection with this Note. At its expense and without charge
for any issuance tax, the Company will, as soon as practicable thereafter, issue
and deliver to the holder of this Note a certificate or certificates for the
number of shares to which the holder of this Note will be entitled upon such
conversion (bearing such legends as are required by applicable state and federal
securities laws in the opinion of counsel to the Company) in the name of the
holder and in such denomination or denominations as the holder has specified in
writing, together with a check payable to the holder of this Note for any cash
amounts payable as described in Section 8.4. Upon conversion of this Note, the
Company shall take all such actions as are necessary in order to insure that the
securities issuable with respect to such conversion will be validly issued,
fully paid and non-assessable. The Company will not close its books against the
transfer of the securities issued or issuable upon conversion of this Note in
any manner that interferes with the timely conversion of this Note.

        8.4    Fractional Shares.    No fractional shares shall be issued upon
conversion of this Note. In lieu of the Company issuing any fractional shares to
the holder of this Note upon the conversion of this Note, the Company shall pay
to the holder of this Note an amount in cash equal to the product obtained by
multiplying the Conversion Rate applied to effect such conversion by the
fraction of a share not issued pursuant to the previous sentence. Upon
conversion of this Note in full and the payment of the amounts specified in this
Note, the Company shall be released from all its obligations and liabilities
under this Note.

-5-

--------------------------------------------------------------------------------

        8.5    Adjustments to Conversion Rate.    

        For purposes of this Note, the "Conversion Rate" shall initially be
$1.35 and shall be adjusted from time to time in accordance with the provisions
of this Section 8.5. "Capital Stock" means any and all shares, rights to
purchase, warrants, options, convertible securities, participation or other
equivalents of or interests (other than security interests) in (however designed
and whether voting or nonvoting) corporate stock. "Person" means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

        (a) If the Company (i) declares a dividend, or makes a distribution in
shares of Common Stock, on any Common Stock, (ii) subdivides or reclassifies any
outstanding Common Stock into a greater number of shares, (iii) combines any
series of outstanding Common Stock into a smaller number of shares, (iv) pays a
dividend or makes a distribution on any Common Stock in shares of Capital Stock
other than Common Stock or (v) issues by reclassification of Common Stock shares
of Capital Stock, the conversion privilege and the Conversion Rate in effect
immediately prior thereto shall be adjusted so that the holder of the Note
thereafter surrendered for conversion shall be entitled to receive the number of
shares of Common Stock or other Capital Stock that such holder would have owned
or have been entitled to receive after the happening of any of the events
described above had the Note been converted immediately prior to the happening
of such event. An adjustment made pursuant to this Section 8.5(a) shall become
effective immediately after the record date in the case of a dividend or
distribution and shall become effective immediately after the effective date in
the case of subdivision, combination or reclassification. Such adjustment shall
be made successively whenever any event referred to above shall occur. If such
dividend, distribution, subdivision, reclassification or combination is not so
made, the conversion privilege and the Conversion Rate then in effect shall be
readjusted to the conversion privilege and the Conversion Rate that would then
be in effect if such dividend, distribution, subdivision, reclassification or
combination had not been declared or made, but such readjustment shall not
affect the number of shares of Common Stock or other shares of Capital Stock
delivered upon any conversion prior to the date such readjustment is made. In
any case in which this Section 8.5 provides that an adjustment shall become
effective immediately after a record date for an event, the Company may defer
until the occurrence of such event (i) issuing to the holder of the Note
converted after such record date and before the occurrence of such event the
additional shares of Common Stock issuable upon such conversion by reason of the
adjustment required by such event over and above the Common Stock issuable upon
such conversion before giving effect to such adjustment, and (ii) paying to such
holder any amount in cash in lieu of any fractional share of Common Stock.

        (b) If any of the following events occurs, namely (i) any
reclassification or change of outstanding shares of Common Stock issuable upon
conversion of the Note (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination), (ii) any consolidation or merger of the Company with another
Person shall be effected as a result of which holders of Common Stock issuable
upon conversion of the Note shall be entitled to receive stock, securities or
other property or assets (including cash) with respect to or in exchange for
such Common Stock, or (iii) any sale or conveyance of the properties and assets
of the Company as, or substantially as, an entirety to any other Person, then
the Company or such successor or purchasing Person, as the case may be, shall
provide that the principal of the Note then outstanding shall be convertible
into the kind and amount of shares of stock and other securities or property or
assets (including cash) receivable upon such reclassification, change,
consolidation, merger, sale or conveyance by a holder of the number of shares of
Common Stock issuable upon conversion of the Note immediately prior to such
reclassification, change, consolidation, merger, sale or conveyance. Such
provisions shall provide for adjustments that shall be as nearly equivalent as
may be practicable to the adjustments provided for in this subsection 8.5(b).
The above provisions of this subsection 8.5(b) shall similarly apply to
successive reclassifications, consolidations, mergers and sales.

-6-

--------------------------------------------------------------------------------


        (c) If after an adjustment the holder of the Note may, upon conversion
of the Note, receive shares of two or more classes of Capital Stock, the Company
shall determine on a fair basis the allocation of the adjusted Conversion Rate
between the classes of Capital Stock. After such allocation, the conversion
privilege and the Conversion Rate of each class of Capital Stock shall
thereafter be subject to adjustment on terms comparable to those applicable to
Common Stock set forth in this Section 8.5.

        8.6    Adjustments to Number of Shares Issuable Upon Conversion.    

        If on the date of a conversion there are one or more Dilution
Percentages in effect under Section 6 of the Termination Agreement (i.e., there
are one or more Dilution Percentages that became effective but were not the
subject of a readjustment pursuant to Section 6(c)(vii) of the Termination
Agreement), then adjustment(s) to the number of shares issuable upon the
conversion shall be made successively in the order in which the Dilution
Percentages then in effect became effective, in the manner described in the
following examples.

        (a) For example, if $135,000 of the $270,000 principal balance of the
Note was to be converted at a Conversion Rate of $1.35 per share and if one
Dilution Percentage of 20% was in effect on the date of the conversion, then the
number of shares issuable upon the conversion without taking into account any
adjustments pursuant to this Section 8.6 ("Basic Shares Number") would be
100,000 shares, and the Basic Shares Number would be adjusted by adding to the
Basic Shares Number a number of a shares equal to the Dilution Percentage then
in effect multiplied by the Basic Shares Number (i.e., 20% multiplied by
100,000), so that the adjusted number of shares to be issued upon the conversion
would be 120,000 shares (i.e., 100,000 plus 20,000).

        (b) As a further example, if $135,000 of the $270,000 principal balance
of the Note was to be converted at a Conversion Rate of $1.35 per share and a
first Dilution Percentage of 20% and a subsequent Dilution Percentage of 6.25%
were in effect on the date of the conversion, then the 120,000 shares calculated
for the Dilution Percentage of 20% in the example in Section 8.6(a) would be
further adjusted for the 6.25% Dilution Percentage by adding to the 120,000
shares the product of the 120,000 shares multiplied by 6.25%, so that the
adjusted number of shares to be issued upon the conversion in this example would
be 127,500 shares (i.e., 120,000 plus 7,500).

9.    Events of Default.

        The occurrence of any one of the following shall constitute an "Event of
Default" hereunder:

        (a) the failure of the Company to pay any part of the principal on this
Note when due, whether at stated maturity, by acceleration, or otherwise, which
such failure shall continue for a period of ten days following such due date;

        (b) the default by the Company in the performance or observance in any
material respect of any covenant, agreement or condition contained in the
Termination Agreement or this Note which default shall continue for a period of
30 days following the date of delivery of a notice by the holder of this Note to
the Company that such default has occurred and is continuing;

        (c) the Company (i) applies for or consents to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property, (ii) makes a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under any bankruptcy or similar law (as now or hereafter in effect), (iv) files
a petition seeking to take advantage of any other law providing for the relief
of debtors, (v) fails to controvert in a timely manner, or acquiesce in writing
to, any petition filed against it in an involuntary case under any bankruptcy or
similar law, or (vi) takes any action under the laws of its jurisdiction of
organization analogous to any of the foregoing;

-7-

--------------------------------------------------------------------------------


        (d) a proceeding or case is commenced against the Company in any court
of competent jurisdiction, seeking (i) the liquidation, reorganization,
dissolution, winding up or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all of any substantial part of its assets, or (iii) similar relief in respect
of it, under any bankruptcy or similar law and such proceeding or case shall
continue undismissed, or unstayed and in effect, for a period of 60 days; or any
action under the laws or the jurisdiction of organization of such entity
analogous to any of the foregoing shall be taken with respect to such entity and
shall continue undismissed, or unstayed and in effect, for a period of 60 days;
or

        (e) all or substantially all of the assets of the Company or any
material portion thereof, are attached, seized, subject to a writ of distress
warrant, or levied upon, or comes into the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors, and the same is not vacated,
stayed, dismissed or set aside within 30 days after the occurrence thereof.

        10.    Remedies Upon an Event of Default.    

        If any Event of Default occurs and is continuing, the holder of this
Note may send a notice to the Company and, if any Senior Debt shall then be
outstanding, a copy to the holders of the Senior Debt, stating that such notice
is a "Notice of Intent to Accelerate" and declaring that the Maturity Date of
this Note (if not then due and payable) shall be accelerated as provided in the
next sentence. If at the time such notice is given, there is no Senior Debt
outstanding, the Maturity Date shall be the date such notice is given. If at the
time such Notice is given, there is Senior Debt outstanding, and the holders of
the Senior Debt have not otherwise agreed, the Maturity Date of this Note shall
be accelerated to the 180th day after such notice is given, provided that if
such Event of Default is cured or duly waived on or before such 180th day, such
notice and its consequences shall be deemed to be rescinded and annulled.

        11.    Certain Waivers.    

        The Company hereby waives diligence, presentment, protest and demand and
notice of protest and demand, dishonor and nonpayment of this Note, and
expressly agrees that this Note, or any payment hereunder, may be extended from
time to time and that the holder hereof may accept security for this Note or
release security for this Note, all without in any way affecting the liability
of the Company hereunder.

        12.    Amendment.    

        The provisions of this Note may not be changed, altered or modified
except in a writing signed by the Company and the holder of this Note.

        13.    Transfer.    

        This Note may not be assigned by the holder without prior written
consent of the Company.

        14.    Applicable Law.    

        This instrument and the rights and obligations of all parties hereunder
shall be governed by and construed under the laws of the State of California
without regard to the conflicts of law principles of such state.

        15.    Waiver of Jury Trial.    

        The Company and the holder of this Note each hereby irrevocably and
unconditionally waives any and all rights to trial by jury with respect to any
legal proceeding arising out of or relating to this Note or the Termination
Agreement or any other instrument or document delivered hereunder or any
transaction contemplated thereby.

-8-

--------------------------------------------------------------------------------


        16.    Notices.    

        Any notice, demand, request, waiver or other communication required or
permitted to be given under this Note shall be made in the manner set forth in
the Termination Agreement.

        IN WITNESS WHEREOF, the Company has caused this Subordinated Convertible
Promissory Note to be signed as of the date first written above.

    SSP SOLUTIONS, INC.,
a Delaware corporation
 
 
By:
 
/s/  RICHARD M. DEPEW      

--------------------------------------------------------------------------------

Richard M. Depew, President
 
 
By:
 
/s/  THOMAS E. SCHIFF      

--------------------------------------------------------------------------------

Thomas E. Schiff, Chief Financial Officer

-9-

--------------------------------------------------------------------------------



QuickLinks


SUBORDINATED CONVERTIBLE PROMISSORY NOTE
